SHAHOOD, J.
Appellant, former husband, Thomas Walczak, raises two issues in his appeal of the Final Judgment of Dissolution of Marriage entered in this case. He first argues that the trial court erred in failing to establish a visitation schedule for him, and second, argues that the court erred by imposing preconditions to any overnight visitation. We affirm as to both issues, writing only to discuss the second issue raised.
The “tender years” doctrine has been abrogated by section 61.13(2)(b)l, Florida Statutes and in this district by opinion in Kuutti v. Kuutti, 645 So.2d 80 (Fla. 4th DCA 1994)(en banc). Some of the trial court’s comments lead us to believe that his decision to impose limitations on overnight visitation was based partially on the “tender years” doctrine. This was error. Nevertheless, we affirm the trial court’s ruling because there is other evidence in the record to support his conclusions.
AFFIRMED.
STONE, C.J., and STEVENSON, J., concur.